DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (Claims 1-9) in the reply filed on 6/29/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/24/20.  These drawings are acceptable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1020140143854 (hereinafter, KR’854; as cited on the IDS filed 11/24/20).
As to Claim 1:
	KR’854 discloses a system for controlling battery cell temperature (100 battery pack), the system comprising: 
a planar shape heat transferring unit (201) making contact with a battery cell (120, Fig. 3); 
a cooling plate (610, 612) disposed at a first side of the battery cell to be heat-transferred with the planar shape heat transferring unit (201), a cooling passage (613’, 613) through which a cooling fluid (liquid coolant, refrigerant) passes being formed inside of the cooling plate (610, 612); 
a heating plate (610, 612) disposed at a second side of the battery cell to be heat-transferred with the planar shape heat transferring unit (201), a heating passage (613’, 613) through which a heating fluid (liquid coolant, refrigerant) passes being formed inside of the heating plate (610, 612); 
a radiator (412, 414, 418, heat radiating plate, Fig. 6) connected to the cooling passage (610, 612), to provide a cooled first fluid to the cooling passage (610, 612); 
a heater (412, 414, 418, heat radiating plate, Fig. 6) connected to the heating passage (610, 612), to provide a heated second fluid to the heating passage (610, 612); and 
a controller (not shown below) configured to provide the first fluid or the second fluid, via comparing a measured temperature of the battery cell with a predetermined temperature of the battery cell (a controller for controlling the cooling or heating of the pack case by the liquid coolant based on the temperature measurement value received from the thermistors, claim 16 of KR’854).  

    PNG
    media_image1.png
    602
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    732
    media_image2.png
    Greyscale

As to Claim 2:
	KR’854 discloses the controller is configured to select: a first mode in which the first fluid is provided to the cooling passage (21), when the measured temperature is higher than the predetermined temperature; and a second mode in which the second fluid is provided to the heating passage (31), when the measured temperature is lower than the predetermined temperature (a controller for controlling the cooling or heating of the pack case by the liquid coolant based on the temperature measurement value received from the thermistors, claim 16 of KR’854 – the first mode is the cooling mode and the second mode is the heating mode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020140143854 (hereinafter, KR’854; as cited on the IDS filed 11/24/20), as applied to Claim 1 above, and further in view of CN 10692275 (hereinafter, CN’275).
	KR’854 does disclose a controller for controlling the cooling (first mode) or heating (second mode) of the pack case by the liquid coolant based on the temperature measurement value received from the thermistors.  Also, KR’854 discloses a cooling plate (610, 612) and a heating plate (610, 612), and the planar shape heat transferring unit (201), but does not disclose the moving unit.
	In the same field of endeavor, CN’275 also discloses a battery system as shown in Figure 1 having the battery 15 in between plates similar to that of KR’854.  CN’275 discloses that the plates can be moved with the help of a screw which can be moved by either machine or hand screw as to adjust the distance between the batteries and the plates (Abstract, Page 2).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a machine including fixing tube, screw, and end plate as to move the battery of KR’854 as taught by CN’275 toward the heating and cooling plate of KR’854.  Thus, the modification can enhance the compact of the battery of KR’854 and/or enhance the thermal transfer of the battery system of KR’854.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020140143854 (hereinafter, KR’854; as cited on the IDS filed 11/24/20), as applied to Claim 1 above, and further in view of KR1020160074230 (hereinafter, KR’230; as cited on the IDS filed 11/24/20).
	KR’854 does disclose a controller for controlling the cooling (first mode) or heating (second mode) of the pack case by the liquid coolant based on the temperature measurement value received from the thermistors, but does not disclose first and second valves.
	In the same field of endeavor, KR’230 also discloses a battery temperature control system 100 having heating and cooling plates 121 and 122 (Fig. 2) similar to that of KR’854.  KR’230 also discloses several valves (145, 145a, 145b) that connects the heating medium supply unit 150 to the circulation pipe and guide pipe, which leads back to the heating/cooling plates 121 and 12 (Fig. 1, page 3-4).  Thus, the fluid is circulated within the pipe and channels as to provide the necessary cooling and heating needed in the system.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate directional valves as taught by KR’230 to the battery temperature system of KR’854 as to effectively control the heating and cooling fluid circulating the system as to achieve the desired temperature.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed arrangement of the pipes/channels and valves are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pipes/channels and valves was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020140143854 (hereinafter, KR’854; as cited on the IDS filed 11/24/20), as applied to Claim 1 above, and further in view of Suzuki et al., US 5756227 (hereinafter, Suzuki).
As to Claim 7:
	KR’854 discloses the planar shape heat transferring unit (201) with a thermally conductive material coating such as grease and silicon disposed on the adjacent surface as to facilitate heat transfer (Claim 6 – grease and silicon are inherently porous), but KR’854 does not disclose that fluid is received in the heat transferring unit.
	In the same field of endeavor, Suzuki discloses a battery assembly having a temperature control mechanism in between the batteries and the mechanism also using cooling/heating plates through the heat transfer plates similar to that of KR’854 (Abstract, Fig. 6, 13).  As shown specifically in Figure 6 and 13, the fluid can go through the heating and cooling plates similar to that of KR’854 and the fluid can also be routed so that it can circulate through the heat transfer plates arranged in between the batteries (Col. 6, lines 54-67, Col. 9,lines 23-64).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate 
As to Claim 8:
	KR’854 discloses the battery cell (100) is a plural, and the planar shape heat transferring unit (201) is disposed between the battery cells adjacent to each other (see Fig. 1).   
As to Claim 9:
	KR’854 discloses the planar shape heat transferring unit (201) is disposed to enclose some of the battery cell (100, Fig. 1).  










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723